Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on February 11, 2021 in response to the Office Action of October 13, 2020 is acknowledged and has been entered. Claims 1, 5, 6, 10 and 16 have been amended. Claims 1- 20 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Response to Amendment
The claim objections to claims 5, 6 and 16 are now withdrawn in view of the claim amendments.
Applicant's arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Tomilson et al. (U.S. Patent No. US 8,615,794 B1), herein referred to as Tomilson, and in further view of Chart et al. (U.S. Pub. No. US 2015/0280999 A1), herein referred to as Chart.
In regard to claim 1, Spittle teaches a system (e.g. a tagging and data collection environment; FIG. 2; “... Referring to FIG. 2 a schematic diagram is presented of a tagging and data collection environment 60 in which only the globally distributed network is implemented to manage content ...” - para. [0044]), comprising: 
	at least one data shipper agent (e.g. the user preference program used to configure tagged parameters related to user interaction to collect data – para. [0066]) installed on at least one edge node (e.g. edge server 50 – para. [0045]), the at least one data shipper agent being configured to collect data (e.g. collect tag data – para. [0045] and [0056]) from the at least one edge node and provide the data to a service provider system (e.g. serve integrated data to the website provider; FIG. 2; “... The edge server 50 implements a data management module that is configured to provide optimization cycle 30. In this regard, the edge server 50 collects tag data from all of the third party entities and internal entities implementing tags on the website ... All, or at least a portion, of the collected data may then be integrated at the edge server 50 ...” - para. [0045]; “... The integrated data is then analyzed to determine optimization opportunities. The optimization opportunities may be related to the user interaction with the website, such as ... the website provider’s marketing or business concerns ...” - para. [0046]; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ...” - para. [0056]; “... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; “... Implementation of such a universal website preference program at an edge server within a distributed computing infrastructure provides for the real-time processing necessary ...” - para. [0080]); and 
	an agent central management server (e.g. a managing entity website or a universal website preference management module website – para. [0066], [0069] and [0070]) configured to provide graphical user interfaces (GUI) (e.g. web browser – para. [0066] and [0070]) that allow a user (e.g. the user 12 in FIG. 2) of the at least one data shipper agent (e.g. the user preference program – para. [0066]) to manage configurations for the at least one data shipper agent (e.g. configure tag parameters and user preferences – para. [0066]) through a configuration application programming interface (API) (e.g. an API; FIG. 2; FIG. 6; " ... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; “... Processor 404 or other processor such as ASIC may execute an application programming interface (‘API’) layer (not shown in FIG. 6) that interfaces with any resident programs, such as universal website preference management module 408 or the like, stored in the memory 406 of apparatus 400 ...” - para. [0069]; “... Memory 106 stores universal website preference management module 408 which is configured to manage universal website preferences for users. In certain embodiments the module is available to the users through an Internet-based website or some other network entity ...” - para. [0070]; see also para. [0073] and [0074]), wherein one or more GUIs allow the user to: 
	enroll the at least one data shipper agent (e.g. define the user preference in the universal website preference program; FIG. 6; “... In specific embodiments receipt of the first tag parameters 424 by the managing entity indicate that the user has previous defined universal website preferences 410. In such embodiments, the managing entity may place a cookie or some other executable application on the user's device at the time the user enrolls (i.e., defines preferences) in the universal website preference program ...” - para. [0074]) …;
	and configure one or more tags for the at least one data shipper agent (e.g. configure tags through tag parameters and user preferences – para. [0066]), each of the one or more tags being defined by one or more services (e.g. the services to collect tag data from the user interaction with the third party or internal entities provided services – para. [0056]) provided by the at least one data shipper agent (e.g. define the preferred services through tag parameters and user preferences – para. [0066]), the one or more tags linking the one or more services with the at least one data shipper agent (e.g. the tagged parameters and user preferences define the services; FIG. 4; FIG. 6; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ... The third party entities may include, but are not limited to, social media sites, chat service providers, real time research entities, survey providers, paid media providers, test providers and the like. The internal entities may include, but are not limited to, business and performance metric monitoring and reporting entities, business event reporting entities ...” - para. [0056]; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; see also para.
[0060], [0074] and [0075]); and …
	Spittle does not explicitly teach, but Tomilson teaches enroll an application through a token exchange process (e.g. exchange authorization code for the access token; FIG. 2; “... FIG. 2 is a message flow diagram illustrating a method 200 for approving a user of an application 114 on a device 110 and issuing the application 114 an access token to access application data in an access token issuing system 100 ... This embodiment includes the application 114 generating a 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in order to incorporate an authorization server providing access token to authenticate a user session to access the server resources as disclosed by Tomilson. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Tomilson disclose the features in the field of computer networking. Such incorporation would enhance the secured access of the server applications and resources from a user device, prevent malicious software to access the server illegally (Tomilson, col. 1, ll. 22-31) and provide secured access of data collection services.	
	Spittle in view of Tomilson do not explicitly teach, but Chart teaches check for a presence of a conflict (e.g. component duplication – para. [0145]) between a first tag (e.g. the relationship representation such as 12610 in FIG. 12 between components identified by a first detection and data collection method – para. [0144] and [0145]) and a second tag (e.g. the relationship representation such as 12710 in FIG. 12 between components identified by a second detection and data collection method – para. [0144] and [0145]) of the one or more tags (e.g. various relationships between the components – para. [0145]) by establishing that the first tag and the second tag represent the same service (e.g. the detected component such as A5 in FIG. 12 or the applications on the component – para. [0145] and [0152]) assigned to the same data shipper agent (e.g. the detected and associated component such as B5 in FIG. 5 or the applications on the associated component – para. [0145] and [0152]) of data shipper agents (e.g. identifying the duplication due to various relationships associating the same pair of components; FIG. 12; “… Exemplary embodiments address the needs of a network management system (NMS) using a Relationship-based Network Management System (RNMS) …” – para. [0021]; “… ‘Component,’ as used herein, refers to an instance of a network-connected or network-connectable device, and/ or a uniquely identifiable portion of such a device, and/or discoverable software operating on such a device, and/or a uniquely identifiable portion of such a device, and/or a non-software entity …” – para. [0035]; “… FIG. 12 shows two views of the same set of five components, referred to as A5, B5, C5, D5, and E5, as provided by a first detection and data collection method (12000) and a second detection and data collection method (12500) …” – para. [0144]; “… Each detection and data collection method also has identified and recorded various relationships between the components it has discovered (12610-12630 & 12710-12730). By creating graphs of the relationships between components for each detection and data collection method … it is possible … to detect … that components A5-1 (12010), B5-1 (12020), and E5-1 (12050) detected by the first detection and data collection method may be the same components as components A5-2 (12510), B5-2 (12520), and E5-2 (12550) discovered by the second detection and data collection method … Confirmed component matching in this way enables automated elimination of component duplication and reduces the component count seen by the RNMS system to be closer to the correct component count” – para. [0145]; see also para. [0152] for an example of detection and association of a server with a backing NAS device to explain elimination of component duplication).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson and further in view of Chart in order to 
In regard to claim 2, Spittle teaches wherein the data collected by the at least one data shipper agent comprises at least one of log file data, metric data (e.g. data from business and performance metric monitoring and reporting entities – para. [0056]), network data, event log data (e.g. data from business event reporting entities – para. [0056]), audit data, uptime monitoring data, or serverless shipper data (e.g. data collected from third party entities or internal entities; FIG. 4; “... the tagged parameters may be collected or otherwise received from third party entities 224 or internal entities 226. The third party entities may include, but are not limited to, social media sites, chat service providers, real time research entities, survey providers, paid media providers, test providers and the like. The internal entities may include, but are not limited to, business and performance metric monitoring and reporting entities, business event reporting entities, and the like ...” - para. [0056])
In regard to claim 8, Spittle does not explicitly teach, but Tomilson teaches wherein the token exchange process (e.g. an access token issuing process - col. 6, ll. 22-35) comprises the agent central management server (e.g. the authorization server - col. 6, ll. 22-35) being further configured (FIG. 2; “... FIG. 2 is a message flow diagram illustrating a method 200 for approving a user of an application 114 on a device 110 and issuing the application 114 an access token to access application data in an access token issuing system 100 ...” - col. 6, ll. 22-35) to:
	provide a secret token (e.g. the authorization code - col. 8, ll. 33-37) to the at least one data shipper agent (e.g. the application 114; FIG. 2; “... Upon successful authentication of the user, the authorization module 140 can generate an authorization code associated with the access token ...” - col. 7, ll. 41-51; “... On detecting the application 114 that can handle that URL scheme, the operating system sends the signal or portion of the signal representing the URL with the authorization code to the application 114, at 224 ...” - col. 8, ll. 33-37);
	establish an object (e.g. the user authentication information - col. 7, ll. 23-30) for the at least one data shipper agent that is unverified and unable to access the configuration API (e.g. the application 114 is not able to access to the server resources/APIs at this step; FIG. 2; “... The authorization module 140 receives the user approval (or authentication) signal from the browser 113 via the network 120 and authenticates the user, at 220. In some instances, the authorization module 140 can authenticate the user by matching the user authentication information to a specific entry in a user authentication database or a look-up table stored in the memory 132 of the authorization server 130 ...” - col. 7, ll. 23-30);
	receive the secret token (e.g. the authorization code - col. 8, ll. 42-49) from the at least one data shipper agent (e.g. the application; FIG. 2; “... At 228, the authorization module 140 can receive via the network 120, the signal representing the authorization code, the verification ID and the client ID from the application 114 ...” - col. 8, ll. 42-49);
	verify the secret token (e.g. verify the authorization code; FIG. 2; “... At 228, the authorization module 140 ... can assess the validity of and/or verify the attributes of the authorization code, the verification ID and the client ID ...” - col. 8, ll. 47-52); and
	allow the at least one data shipper agent to utilize the configuration API (e.g. grant access token to the application 114 so it can access to the server resources; FIG. 2; “... Upon generating the access token, the authorization module 140 can send the access token to the application 114 via the network, at 230 ...” - col. 9, ll. 36-38; “... The application 114 can send the access token to the resource module 156 directly via the network (i.e. not through the browser), at 232. Upon successfully receiving the access token, the resource module 156 can, at 234, send application data via the network 120 to the application 114 in a data package (e.g., a
JavaScript Object Notation (JSON) package) for use during execution of the application 114 on the device 110 ...” - col. 9, ll. 39-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in order to incorporate an authorization server providing access token to authenticate a user session to access the server resources as disclosed by Tomilson. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Tomilson disclose the features in the field of computer networking. Such incorporation would enhance the secured access of the server applications and resources from a user device, prevent malicious software to access the server illegally (Tomilson, col. 1, ll. 22 - 31) and provide secured access of data collection services.
In regard to claim 9, Spittle teaches further comprising the service provider system, the service provider system being configured to provide one or more service provider system services using the data of the at least one data shipper agent (e.g. use the collected data to optimize a user chat session or generate new advertising campaign; “... the optimization routine is configured to optimize at least one of a user presentation, a user chat session, or targeted advertising ...” - para. [0012]; see also para. [0056]).
In regard to claim 20, Spittle teaches wherein the user assigns the one or more services to the at least one data shipper agent (e.g. define the preferred services through tag parameters and user preferences – para. [0066]) by making selections through the one or more GUIs of the one or more tags for the at least one data shipper agent (e.g. use the web browser to modify the tagged parameters and user preferences that define the services – para. [0066]), the one or more tags being defined by the one or more services (e.g. the services to collect tag data from the user .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Tomilson et al. (U.S. Patent No. US 8,615,794 B1), herein referred to as Tomilson, in view of Chart et al. (U.S. Pub. No. US 2015/0280999 A1), herein referred to as Chart, and in further view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 3, Spittle in view of Tomilson and further in view of Chart do not explicitly teach, but Doshi teaches wherein during enrollment the one or more GUIs (e.g. discovering the agents on a GUI – para. [0046] and [0049]) is configured to collect and display a hostname (e.g. the Target host name displayed in FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and data shipper version (e.g. the product version kept in the agent metadata and could be displayed with host name in FIG. 12 – para. [0045]) for the at least one data shipper agent (FIG. 3; FIG. 6 - FIG. 12 exemplify the steps of discovering an agent with a valid agent host and an agent port; “... The Discovery Service 311 is the main service that interacts with other services running on the manager 302 and can receive one or more targets for discovery. A target can be, for example, an agent, a MO, or a CMO ...” - para. [0043]; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials ...” - para. [0045]; “... The Discovery Wizard 312, and Discovery Monitor 313 are graphical user interfaces 205 that interact with Discovery Service 311 ...” - para. [0046]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... Hosts can either be specified by name or by address 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in view of Chart and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
In regard to claim 4, Spittle in view of Tomilson and further in view of Chart do not explicitly teach, but Doshi teaches wherein the one or more GUIs (e.g. GUIs exemplified in FIG. 6 - 12) is configured to display a list comprising the at least one data shipper agent (e.g. a list of discovered agents displayed in FIG. 12) along with parameters (e.g. the host name, IP addresses, proxy information and security credentials, etc. – para. [0045]) of the at least one data shipper agent comprising at least one of a data shipper agent name (e.g. the agent profile name exemplified in FIG. 12), a data shipper agent type, a name for the one or more tags, the data shipper version, an event rate, or a last configuration update time (FIG. 6 -12; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials, and/or a flag indicating whether the profile has been enabled ...” - para. [0045]; “... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in view of Chart and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of a list of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Tomilson et al. (U.S. Patent No. US 8,615,794 B1), herein referred to as Tomilson, in view of Chart et al. (U.S. Pub. No. US 2015/0280999 A1), herein referred to as Chart, in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Patsenker et al. (US Patent No. US 8,898,261 B1), herein referred to as Patsenker.
In regard to claim 5, Spittle in view of Tomilson in view of Chart and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the one or more GUIs is configured to allow the user to select one or more service types so as to define the one or more services (e.g. select the agent services to configure the parameters of the agent services; FIG. 3; “... Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated  selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 ...” - col. 7, ll. 24-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in view of Chart in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
In regard to claim 6, Spittle in view of Tomilson in view of Chart and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the one or more GUIs is configured to allow the user to: select the one or more tags (e.g. select an agent type - col. 7, ll. 24-44); and add the one or more services from configurable blocks made available by the selection of the one or more tags (e.g. the agent services associated with the selected agent type can be selected and configured; FIG. 3; “... When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180. Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 ...” - col. 7, ll. 24-44).

In regard to claim 7, Spittle in view of Tomilson in view of Chart and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the configurable blocks are comprised of form fields, which are completed by the user (e.g. via text entry of values by the user; “... based on the selected agent service, the agent-service-configuration application displays available parameters that can be configured and the user can enter desired parameters values (e.g., via pull down menus that list available values, or via text entry of values) ...” - col. 4, ll. 15-19).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Tomilson in view of Chart in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13-21).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et

In regard to claim 10, Spittle teaches a system (e.g. a tagging and data collection environment; FIG. 2; “... Referring to FIG. 2 a schematic diagram is presented of a tagging and data collection environment 60 in which only the globally distributed network is implemented to manage content ...” - para. [0044]), comprising:
	data shipper agents (e.g. the user preference program used to configure tagged parameters related to user interaction to collect data – para. [0066]) installed on an edge node (e.g. edge server 50 – para. [0045]), wherein each of the data shipper agents (e.g. the user preference program – para. [0066]) is configured to collect data (e.g. collect tag data – para. [0045] and [0056]) from the edge node and provide the data to a service provider system (e.g. serve integrated data to the website provider; FIG. 2; “... The edge server 50 implements a data management module that is configured to provide optimization cycle 30. In this regard, the edge server 50 collects tag data from all of the third party entities and internal entities implementing tags on the website ... All, or at least a portion, of the collected data may then be integrated at the edge server 50 ...” - para. [0045]; “... The integrated data is then analyzed to determine optimization opportunities. The optimization opportunities may be related to the user interaction with the website, such as ... the website provider's marketing or business concerns ...” - para. [0046]; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ...” - para. [0056]; “... The user preferences may be defined (i.e., inputted) and
	an agent central management server (e.g. a managing entity website or a universal website preference management module website - para. [0066] and [0070]) configured to provide one or more graphical user interfaces (GUI) (e.g. web browser - para. [0066] and [0070]) that allows a user (e.g. the user 12 in FIG. 2) of the data shipper agents (e.g. the user preference program – para. [0066]) to manage configurations for the data shipper agents (e.g. configure tag parameters and user preferences; FIG. 2; FIG. 6; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; “... Memory 106 stores universal website preference management module 408 which is configured to manage universal website preferences for users. In certain embodiments the module is available to the users through an Internet-based website or some other network entity ...” - para. [0070]; see also para. [0073] and [0074]), wherein the one or more GUIs allows the user to:
	enroll the data shipper agents (e.g. define the user preference in the universal website preference program; FIG. 6; “... In specific embodiments receipt of the first tag parameters 424 by the managing entity indicate that the user has previous defined universal website ;
	establish one or more tags for the data shipper agents (e.g. configure tags through tag parameters and user preferences – para. [0066]), each of the one or more tags representing one or more services (e.g. the services to collect tag data from the user interaction with the third party or internal entities provided services – para. [0056]) assigned to the data shipper agents (e.g. define the preferred services through tag parameters and user preferences – para. [0066]), configurations of the one or more services being modifiable through the one or more GUIs (e.g. use the web browser to modify the tagged parameters and user preferences that define the services; FIG. 4; FIG. 6; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ... The third party entities may include, but are not limited to, social media sites, chat service providers, real time research entities, survey providers, paid media providers, test providers and the like. The internal entities may include, but are not limited to, business and performance metric monitoring and reporting entities, business event reporting entities ...” - para. [0056]; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; see also para. [0060], [0074] and [0075]);
	receive configurations for at least one of the one or more services of one of the data shipper agents through one of the one or more GUIs (e.g. define or modify the tagged parameter and the user preferences through the managing entity website browser; “... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]); ...
	Spittle does not explicitly teach, but Chart teaches check for a presence of a conflict (e.g. component duplication – para. [0145]) between a first tag (e.g. the relationship representation such as 12610 in FIG. 12 between components identified by a first detection and data collection method – para. [0144] and [0145]) and a second tag (e.g. the relationship representation such as 12710 in FIG. 12 between components identified by a second detection and data collection method – para. [0144] and [0145]) of the one or more tags (e.g. various relationships between the components – para. [0145]) by establishing that the first tag and the second tag represent the 4same service (e.g. the detected component such as A5 in FIG. 12 or the applications on the component – para. [0145] and [0152]) assigned to the same data shipper agent (e.g. the detected and associated component such as B5 in FIG. 12or the applications on the associated component – para. [0145] and [0152]) of the data shipper agents (e.g. identifying the duplication due to various relationships associating the same pair of components; FIG. 12; “… Exemplary embodiments address the needs of a network management system (NMS) using a Relationship-based Network Management System (RNMS) …” – para. [0021]; “… ‘Component,’ as used herein, refers to an instance of a network-connected or network-connectable device, and/ or a uniquely identifiable portion of such a ; and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in order to incorporate a method for a network management system to identify the duplication of network components detected by various detection and data collection methods/services as disclosed by Chart. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Chart disclose the features in the field of computer networking. Such incorporation would enable the network management system to integrate, collect and manage information about a single device 
	Spittle in view of Chart do not explicitly teach, but Attanasio teaches automatically propagate the configurations to other ones of the data shipper agents (FIG. 1; “... When the IT administrator 130 wants to update the configuration of all agents belonging to a specific group of distributed devices, it can update the configuration on a single agent, and automatically this update will be performed by the others agents of the group ...” - para. [0029]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart and further in view of Attanasio in order to incorporate a method of enabling the distributed system agents dynamically and automatically adapt their configuration reflecting the system properties and the system management functionalities as disclosed by Attanasio. One of ordinary skilled in the art would have been motivated because the arts from Spittle, Chart and Attanasio disclose the features in the field of distributed computer networking. Such incorporation would offload the network and system management server due to the application of peer to peer transfer of configuration (Attanasio, para. [0020]), adapt the configuration of a new system easily since the corresponding agent of the new system can be cloned starting from a referring system, and adapt to a new configuration easily by referring to a different peer agent “if the scope of the system changes in an existing distributed system environment” (Attanasio, para. [0021]).
In regard to claim 16, Spittle teaches a method (" ... systems, apparatus, methods, and computer program products herein described in detail below provide for tagging and data collection in a distributed computing network environment ... " - para. [0079]), comprising:
	enrolling data shipper agents (e.g. define the user preference in the universal website preference program – para. [0074]) which are installed on edge nodes (e.g. edge server 50; FIG. 2; FIG. 6; “... The edge server 50 implements a data management module that is configured to provide optimization cycle 30. In this regard, the edge server 50 collects tag data from all of the third party entities and internal entities implementing tags on the website ...” - para. [0045]; “... In specific embodiments receipt of the first tag parameters 424 by the managing entity indicate that the user has previous defined universal website preferences 410. In such embodiments, the managing entity may place a cookie or some other executable application on the user’s device at the time the user enrolls (i.e., defines preferences) in the universal website preference program ...” - para. [0074]);
	providing one or more graphical user interfaces (GUIs) (e.g. web browsers – para. [0066]) that allow a user (e.g. the user 12 in FIG. 2) to configure the data shipper agents (e.g. configure tag parameters and user preferences; FIG. 2; FIG. 6; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; “... Memory 106 stores universal website preference management module 408 which is configured to manage universal website preferences for users. In certain embodiments the module is available to the users through an  website or some other network entity ...” - para. [0070]; see also para. [0073] and [0074]);
	receiving selections of one or more tags for one of the data shipper agents from the one or more GUIs (i.e. use the web browsers to update tagged parameters and user preference – para. [0066]), each of the one or more tags representing one or more services (e.g. the services to collect tag data from the user interaction with the third party or internal entities provided services – para. [0056]) assigned to the data shipper agents (e.g. define the preferred services through tag parameters; FIG. 4; FIG. 6; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ... The third party entities may include, but are not limited to, social media sites, chat service providers, real time research entities, survey providers, paid media providers, test providers and the like. The internal entities may include, but are not limited to, business and performance metric monitoring and reporting entities, business event reporting entities ...” - para. [0056]; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; see also para. [0060] and [0074]);
	receiving configurations for at least one of the one or more services of the one of the data shipper agents through one of the one or more GUIs (e.g. define or modify the tagged parameter and the user preferences through the managing entity website browser; “... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like  onset of a user website session ...” - para. [0066]), the configurations of the one or more services being modifiable through the one or more GUIs (e.g. use the web browser to modify the tagged parameters and user preferences that define the services – para. [0066]) using a configuration application programming interface (API) (i.e. an API; FIG. 4; FIG. 6; “... The tagged parameters may be collected or otherwise received in response to the user interaction prompting communication of tag data to a third party entity or an internal entity ...” - para. [0056]; “... Further embodiments of the present invention provide for universal user website preference management ... The user preferences may be defined (i.e., inputted) and stored at a managing entity website or the like ... Through the use of tag parameters, the user preferences may be retrieved and applied at the onset of a user website session ...” - para. [0066]; “... Processor 404 or other processor such as ASIC may execute an application programming interface (‘API’) layer (not shown in FIG. 6) that interfaces with any resident programs, such as universal website preference management module 408 or the like, stored in the memory 406 of apparatus 400 ...” - para. [0069]); ...
	Spittle does not explicitly teach, but Chart teaches check for a presence of a conflict (e.g. component duplication – para. [0145]) between a first tag (e.g. the relationship representation such as 12610 in FIG. 12 between components identified by a first detection and data collection method – para. [0144] and [0145]) and a second tag (e.g. the relationship representation such as 12710 in FIG. 12 between components identified by a second detection and data collection method – para. [0144] and [0145]) of the one or more tags (e.g. various relationships between the components – para. [0145]) by establishing that the first tag and the second tag represent the 4same service (e.g. the detected component such as A5 in FIG. 12 or the applications on the component – para. [0145] and [0152]) assigned to the same data shipper agent (e.g. the detected and associated component such as B5 in FIG. 12 or the applications on the associated component – para. [0145] and [0152]) of the data shipper agents (e.g. identifying the duplication due to various relationships associating the same pair of components; FIG. 12; “… Exemplary embodiments address the needs of a network management system (NMS) using a Relationship-based Network Management System (RNMS) …” – para. [0021]; “… ‘Component,’ as used herein, refers to an instance of a network-connected or network-connectable device, and/ or a uniquely identifiable portion of such a device, and/or discoverable software operating on such a device, and/or a uniquely identifiable portion of such a device, and/or a non-software entity …” – para. [0035]; “… FIG. 12 shows two views of the same set of five components, referred to as A5, B5, C5, D5, and E5, as provided by a first detection and data collection method (12000) and a second detection and data collection method (12500) …” – para. [0144]; “… Each detection and data collection method also has identified and recorded various relationships between the components it has discovered (12610-12630 & 12710-12730). By creating graphs of the relationships between components for each detection and data collection method … it is possible … to detect … that components A5-1 (12010), B5-1 (12020), and E5-1 (12050) detected by the first detection and data collection method may be the same components as components A5-2 (12510), B5-2 (12520), and E5-2 (12550) discovered by the second detection and data collection method … Confirmed component matching in this way enables automated elimination of component duplication and reduces the component count seen by the RNMS system to be closer to the correct component ; and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in order to incorporate a method for a network management system to identify the duplication of network components detected by various detection and data collection methods/services as disclosed by Chart. One of ordinary skilled in the art would have been motivated because the arts from Spittle and Chart disclose the features in the field of computer networking. Such incorporation would enable the network management system to integrate, collect and manage information about a single device produced by diverse detection and data collection methods, to provide correlated statues, alerts and other useful information about network devices, and therefore to improve NMS efficiency and utility (Chart, para. [0033] and [0034]).
	Spittle in view of Chart do not explicitly teach, but Attanasio teaches automatically reconfiguring the configurations to other ones of the data shipper agents (FIG. 1; “... When the IT administrator 130 wants to update the configuration of all agents belonging to a specific group of distributed devices, it can update the configuration on a single agent, and automatically this update will be performed by the others agents of the group ...” - para. [0029]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart and further in view of Attanasio in order to incorporate a method of enabling the distributed system agents dynamically and automatically adapt their configuration reflecting the system properties and the system management .
Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Chart et al. (U.S. Pub. No. US 2015/0280999 A1), herein referred to as Chart, in view of Attanasio et al. (U.S. Pub. No. US 2012/0233299 A1), herein referred to as Attanasio, and in further view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi.
In regard to claim 11, Spittle in view of Chart and further in view of Attanasio do not explicitly teach, but Doshi teaches wherein during enrollment, the one or more GUIs (e.g. discovering the agents on a GUI – para. [0046] and [0049]) is configured to collect and display a hostname (e.g. the Target host name displayed in FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and data shipper version (e.g. the product version kept in the agent metadata and could be displayed with host name in FIG. 12 – para. [0045]) for the data shipper agents (FIG. 3; FIG. 6 - FIG. 12 exemplify the steps of discovering an agent with a valid agent host and an agent port; “... The Discovery Service 311 is the main service that interacts with other services running 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
In regard to claim 12, Spittle in view of Chart and further in view of Attanasio do not explicitly teach, but Doshi teaches wherein at least one of the one or more GUIs (e.g. GUIs exemplified in FIG. 6-12) is configured to display a list comprising the data shipper agents (e.g. a list of discovered agents displayed in FIG. 12) along with parameters (e.g. the host name, IP of the data shipper agents, wherein the parameters comprise at least one of a data shipper agent name (e.g. the agent profile name exemplified in FIG. 12), a data shipper agent type, a name for the one or more tags, the data shipper version, an event rate, or a last configuration update time (FIG. 6 - 12; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials, and/or a flag indicating whether the profile has been enabled ...” - para. [0045]; “... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of a list of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
In regard to claim 17, Spittle in view of Chart and further in view of Attanasio do not explicitly teach, but Doshi teaches further comprising collecting and displaying a hostname (e.g. the Target host name displayed FIG. 12), network address (e.g. the IP address kept in the agent discovery profile and could be displayed with host name in FIG. 12 – para. [0045]), and data shipper version (e.g. the product version kept in the agent metadata and could be for the data shipper agents (FIG. 3; FIG. 6 - FIG. 12 exemplify the steps of discovering an agent with a valid agent host and an agent port; “... The Discovery Service 311 is the main service that interacts with other services running on the manager 302 and can receive one or more targets for discovery. A target can be, for example, an agent, a MO, or a CMO ...” - para. [0043]; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials ...” - para. [0045]; “... The Discovery Wizard 312, and Discovery Monitor 313 are graphical user interfaces 205 that interact with Discovery Service 311 ...” - para. [0046]; “... the following are the data elements for the agent that the Agent Metadata Service 304 can provide to all SOAP clients: Product Name, Product Version, Product Key ...” - para. [0047]; “... Hosts can either be specified by name or by address ... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
In regard to claim 18, Spittle in view of Chart and further in view of Attanasio do not explicitly teach, but Doshi teaches further comprising displaying a list comprising the data shipper agents ( e.g. a list of discovered agents displayed in FIG. 12) along with parameters (e.g. the host name, IP addresses, proxy information and security credentials, etc. – para. [0045]) of the data shipper agents, wherein the parameters comprise at least one of a data shipper agent name (e.g. the agent profile name exemplified in FIG. 12), a data shipper agent type, a name for the one or more tags, the data shipper version, an event rate, or a last configuration update time (FIG. 6 -12; “... Apart from the host name, or IP addresses, the discovery profile can also contain proxy information used to connect to the host, the connection details, security credentials, and/or a flag indicating whether the profile has been enabled ...” - para. [0045]; “... The last step includes displaying a list of discovered agents to a user. The list can contain the agent host entered by the user. FIG. 12 illustrates a GUI used for presenting the information to the user ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio and further in view of Doshi in order to incorporate a graphical user interface (GUI) to display the parameters of a list of the remote agents as disclosed by Doshi. One of ordinary skilled in the art would have been motivated because such incorporation would allow a user (e.g. a network administrator) to conveniently “perform management functions, such as constantly viewing and changing the configuration and status of remote agents” (Doshi, para. [0005]).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Chart et al. (U.S. .
In regard to claim 13, Spittle in view of Chart in view of Attanasio and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the one or more GUIs is configured to allow the user to select one or more service types so as to define the one or more services (e.g. select the agent services to configure the parameters of the agent services; FIG. 3; “... Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 ...” - col. 7, ll. 24-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13 - 21).
In regard to claim 14, Spittle in view of Chart in view of Attanasio and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein at least one of the one or more GUIs is configured to allow the user to: select the one or more tags (e.g. select an agent type - ; and add the one or more services using configurable blocks made available by the selection of the one or more tags (e.g. the agent services associated with the selected agent type can be  selected and configured - col. 7, ll. 24-44), the configurable blocks comprising any of inputs, modules, outputs, or processors (e.g. the services related to input or output; FIG. 3; “... An access can include a read or write of data to storage ...” - col. 1, ll. 45-46; “... When the user 180 (from FIG. 2) selects a specific agent type 302 (e.g., from a pull down menu or full list of all agent types), the agent-service-configuration application 220-1 can then determine what agent services 304 are associated with that agent type 302 and can then display these for selection by the user 180. Once the user 180 then selects a particular agent service 304 to configure, the agent-service-configuration application 220-1 can determine what parameters 306 are associated with that selected service 304 and can display these parameters 306 on the graphical user interface of a display 250 …” - col. 7, ll. 24-44).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13-21).
In regard to claim 15, Spittle in view of Chart in view of Attanasio and further in view of Doshi do not explicitly teach, but Patsenker teaches wherein the configurable blocks comprise form fields, which are completed by the user to define attributes of a service (e.g. via text  the selected agent service, the agent-service-configuration application displays available parameters that can be configured and the user can enter desired parameters values (e.g., via pull down menus that list available values, or via text entry of values) ...” - col. 4, ll. 15-19).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Chart in view of Attanasio in view of Doshi and further in view of Patsenker in order to incorporate a method of configuring the configurable parameters for the agent services associated with the agent types as disclosed by Patsenker. One of ordinary skilled in the art would have been motivated because such incorporation would provide “effective and efficient techniques for configuring agent services” based on the network conditions and business requirement (Patsenker, col. 3, ll. 13-21).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. (U.S. Pub. No. US 2013/0297469 A1), herein referred to as Spittle, in view of Chart et al. (U.S. Pub. No. US 2015/0280999 A1), herein referred to as Chart, in view of Attanasio et al. (U.S. Pub. No. US 2012/0233299 A1), herein referred to as Attanasio, in view of Doshi et al. (U.S. Pub. No. US 2005/0114397 A1), herein referred to as Doshi, and in further view of Tomilson et al. (U.S. Patent No. US 8,615,794 B1), herein referred to as Tomilson.
In regard to claim 19, Spittle in view of Chart in view of Attanasio and further in view of Doshi do not explicitly teach, but Tomilson teaches further comprising: providing a secret token (e.g. the authorization code - col. 8, ll. 33-37) to the data shipper agents (e.g. the application 114; FIG. 2; “... Upon successful authentication of the user, the authorization module 140 can generate an authorization code associated with the access token ...” - col. 7, ll. 
	establishing an object (e.g. the user authentication information - col. 7, ll. 23-30) for each of the data shipper agents that is unverified and unable to access the configuration API (e.g. the application 114 is not able to access to the server resources/APIs at this step; FIG. 2; “... The authorization module 140 receives the user approval (or authentication) signal from the browser 113 via the network 120 and authenticates the user, at 220. In some instances, the authorization module 140 can authenticate the user by matching the user authentication information to a specific entry in a user authentication database or a look-up table stored in the memory 132 of the authorization server 130 ...” - col. 7, ll. 23-30);
	receiving the secret token (e.g. the authorization code – col. 8, ll. 42-49) from the data shipper agents (e.g. the application; FIG. 2; “... At 228, the authorization module 140 can receive via the network 120, the signal representing the authorization code, the verification ID and the client ID from the application 114 ...” - col. 8, ll. 42-49);
	verifying the secret token (e.g. verify the authorization code; FIG. 2; “... At 228, the authorization module 140 ... can assess the validity of and/or verify the attributes of the authorization code, the verification ID and the client ID ...” - col. 8, ll. 47-52); and
	allowing the data shipper agents to utilize the configuration API based on the verification (e.g. grant access token to the application 114 so it can access to the server resources; FIG. 2; “... Upon generating the access token, the authorization module 140 can send the access token to the application 114 via the network, at 230 ...” - col. 9, ll. 36-38; “... The  resource module 156 can, at 234, send application data via the network 120 to the application 114 in a data package (e.g., a JavaScript Object Notation (JSON) package) for use during execution of the application 114 on the device 110 ...” - col. 9, ll. 39-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Spittle in view of Attanasio in view of Doshi and further in view of Tomilson in order to incorporate an authorization server as disclosed by Tomilson to provide access token to an application in a user device so as to allow the application to access the server resources. One of ordinary skilled in the art would have been motivated because such incorporation would enhance the secured access of the server applications and resources from a user device and prevent malicious software to access the server illegally (Tomilson, col. 1, ll.
22-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448